Citation Nr: 0518694	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975, and from May 1976 to May 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for post traumatic stress disorder.  He responded 
by filing an August 2002 Notice of Disagreement, and was sent 
an August 2002 Statement of the Case.  He then filed a 
September 2002 VA Form 9, perfecting his appeal of this 
issue.  

This claim also arises from an August 2002 rating decision 
which denied the veteran service connection for hepatitis C.  
He responded by filing a September 2002 Notice of 
Disagreement, and was sent an April 2003 Statement of the 
Case by the RO.  He then filed a May 2003 VA Form 9, 
perfecting his appeal of this issue.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  

4.  The veteran has not presented competent evidence of the 
onset of hepatitis C during military service.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for post 
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The criteria for the award of service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and March, April, and August 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical centers in Salisbury, North 
Carolina; Hampton, Virginia; and Montrose, New York, and 
these records were obtained.  The RO has also obtained the 
medical records associated with the veteran's Social Security 
Disability benefits claim.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded a 
recent VA medical examination in conjunction with his claim.  
For these reasons, his appeal is ready to be considered on 
the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in July 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in July 2004, 
in light of the additional development performed subsequent 
to July 2002.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

Furthermore, the Board finds that adequate VCAA notice was 
provided to the veteran prior to the initial RO determination 
in this matter.  While the notice may not have specifically 
requested all evidence related to the veteran's claim, the 
thorough notice, repeated notice, and consistent development 
were sufficient to make the veteran aware of the need to 
submit any evidence relevant to the claim.  The Board finds 
that the notice letters were in substantial compliance with 
the regulations requiring VA to request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Moreover, there is no indication or 
allegation of prejudicial error via the veteran's receipt of 
purported defective or inadequate notice from VA as to his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

I.  Service connection for post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection for post traumatic 
stress disorder requires medical evidence diagnosing the 
condition, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post-
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2003); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 65 
Fed. Reg. 6257(2000).  If the VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or written statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2004); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat with the enemy, he must introduce 
corroborative evidence of his claimed in-service stressors.  

In the present case, the veteran has not claimed any actual 
exposure to combat during military service.  His military 
records confirm two periods of service in Korea in the 
1970's, with no indication of combat exposure or 
participation.  Because the Board finds the veteran did not 
participate in combat, corroborative evidence must be 
presented of any claimed in-service stressors.  

In support of his claim, the veteran has alleged several 
stressors, including witnessing the execution of a North 
Korean soldier by South Korean troops, witnessing the murder 
of his girlfriend, and experiencing physical abuse at the 
hands of his sergeant and fellow soldiers.  His service 
medical records contain no corroboration of his reported 
stressors.  On his April 1981 report of medical history, the 
veteran denied any frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  No 
psychiatric abnormalities were noted on his concurrent 
separation physical examination.   

The veteran has not offered any evidence, other than his own 
contentions, to verify his claimed stressors.  He has also 
not provided sufficient information to VA to seek 
verification of his stressors from the U.S. Armed Services 
Center for Research of Unit Records or similar sources.  
Because the veteran's variously claimed stressors cannot be 
verified, and the Board cannot accept his uncorroborated 
accounts, these stressors cannot be accepted by the Board.  
In the absence of any verified or verifiable stressors, the 
veteran's claim for service connection for post traumatic 
stress disorder must be denied.  While his medical treatment 
records indicate the veteran has post traumatic stress 
disorder as a result of varying events during service, these 
records are based solely on the veteran's self-reported 
history, and do not serve as independent verification of his 
claimed in-service stressors.  

The veteran has himself suggested he has post traumatic 
stress disorder as a result of an in-service stressor event; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for post traumatic stress disorder, as 
the veteran has not alleged any verifiable in-service 
stressor events.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

II.  Service connection for hepatitis C

The veteran seeks service connection for hepatitis C.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran claims entitlement to service connection for 
hepatitis C.  Medically recognized risk factors for hepatitis 
C include:  (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous (IV) drug use 
(with  the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA  
Training Letter 211A (01-02), dated April 17, 2001.

The veteran's service medical records are negative for any 
indications of a blood transfusion or hemodialysis.  Also, 
the veteran did not serve as a health care worker during 
military service.  He did reportedly engage in high-risk 
sexual behavior during military service.  He has also 
admitted to IV heroin use during military service and 
thereafter, and cocaine use following military service.  The 
Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.1(n), 3.301 (2004).  

More recently, the veteran has received VA medical treatment 
for various disabilities, including hepatitis C.  A current 
diagnosis of hepatitis C having been established in the 
record, the question before the Board is whether this 
disorder was incurred during active military service.  See 
38 U.S.C.A. § 1110 (West 2002).  

After considering the entire record, the Board finds the 
preponderance of the evidence is against the award of service 
connection for hepatitis C.  The evidence of record is 
negative for any indication of a hepatitis infection during 
military service, or any activity likely to result in a 
hepatitis infection.  While the veteran did use IV drugs 
during and after service, compensation may not be awarded for 
any disability resulting there from.  38 U.S.C.A. §§ 105, 
1110, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2004).  
The Board also notes that while he engaged in high-risk 
sexual behavior during military service, and could have 
become infected at that time, he also used IV drugs following 
service, and as a result, the Board is unable to find that 
the veteran's only possibility of hepatitis exposure was the 
high risk sexual behavior during military service because the 
evidence also shows IV drug use during and after service and 
cocaine use after service.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that service connection for hepatitis C must be 
denied.  

While the Board does not doubt the veteran's sincere belief 
that his hepatitis C is related to active service, a 
layperson without medical training, such as the veteran, is 
not competent to opine on medical matters such as the cause 
of a claimed disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
["competent medical evidence" means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In conclusion, service connection for hepatitis C must be 
denied, as the onset of this disability during military 
service has not been demonstrated.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  

Entitlement to service connection for hepatitis C is denied.  




	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


